Applicant argues that Masuoka is unconcerned with restricting a sintered bearing such that a portion in which a copper simple substance is concentrated does not substantially exist. The examiner is not persuaded by this argument and points out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that a person of ordinary skill would not have arrived at the presently required feature of “a portion in which a copper simple substance is concentrated does not substantially exist” from the teachings of Takayama and Masuoka. The examiner respectfully disagrees and points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

/RYAN L HECKMAN/Examiner, Art Unit 1735